Citation Nr: 0526028	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-16 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service in the Marine Corps from 
October 1968 to August 1970.  His military occupational 
specialty was mortar man.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a low back disorder.  This case 
was previously before the Board in June 2003, at which time 
it was remanded for additional development.  

In April 2005, the claim was referred for a medical opinion 
by an expert of the Veterans Health Administration (VHA) 
pursuant to 38 U.S.C.A. § 7109 (West 2002) and as set forth 
in Veterans Health Administration Directive 10-95-040 dated 
April 17, 1995.  In July 2005, the expert medical opinion was 
received and was referred to the appellant through his 
representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2004).  In July 2005, the veteran's representative indicated 
that there would be no further additional written argument or 
evidence presented.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent and probative medical evidence reflects 
that the veteran currently has a low back disability that is 
causally related to service.  






CONCLUSION OF LAW

The veteran's low back disorder, identified as degenerative 
disc disease, was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In letters dated in December 1997, August 2001, and March 
2004 the RO notified the veteran of the evidence needed to 
substantiate his claim, and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

Given the foregoing, the Board finds that the notice letters 
dated in December 1997, August 2001, and March 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claim, the relative duties of VA 
and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim preceded 
the enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in  the RO rating 
decisions, statement (SOC) and supplemental (SSOC) statements 
of the case, and numerous letters over the years (including  
the aforementioned RO letters) informed the veteran of the  
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decision, S/SOC, and various 
letters informed him why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claim.  He was specifically informed of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, post service medical records, lay 
statements, documentation from the Marine Corps Historical 
Center, and VA examination reports.  The Board obtained a VHA 
opinion.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

II. Factual Background

Service medical records, including the veteran's service 
separation examination of August 1970, show no complaints or 
findings of a back disorder.  The veteran was hospitalized at a 
military facility in November 1969 for a fever of unknown origin; 
symptoms included backache.  There were no pertinent findings.    

The veteran was hospitalized at a VA facility in October 1970 
after falling on the job and turning his left ankle.  It was 
noted that one month before the veteran was seen for low back 
pain after lifting a tank; this resolved in a couple of days.  
There was no pertinent final diagnosis.  

In 1979 VA treatment records, the veteran complained of back pain 
which radiated into the right leg.  VA outpatient treatment 
records dated in November 1989 and February 1990 show that the 
veteran was treated for back pain.  In December 1990, the veteran 
was diagnosed with a herniated, extruded pulposus at the L5-S1 
interspace which was midline and projected left with 
degenerative-type desiccation.  In 1997, the veteran had a lumbar 
laminectomy at L5-S1 for low back pain and sciatica.  By history, 
it was noted that the veteran started having back pain that 
radiated behind his left leg in early 1970.

A June 2000 letter from the Headquarters of the United States 
Marine Corps, Marine Corps Historical Center, indicates that the 
command chronologies of the veteran's battalion for the time 
period from October 1969 to March 1970 were enclosed.  During the 
pertinent time period, there was documented continued and 
protracted exposure to rain and fog, without a break in the 
weather.  Rainfall in the month of December 1970 was above 
average and in the mountainous portions, it rained for as long as 
10 days without letting up.  The terrain was noted to be fair to 
poor for foot movement, and the mountainous portion was not 
suited for any type of movement except foot and that, at times, 
was restricted by dense growth.  

A rating decision dated in August 2000 granted service connection 
for post-traumatic stress disorder (PTSD) on the basis of the 
veteran's combat experiences.     

A statement dated in June 2001 from a wartime associate of the 
veteran's who served with him as his corpsman indicates his 
recollection that the veteran had chronic back pain while in 
service.  He recalled that the veteran frequently had to lie down 
and take rests due to his back problems, specifically in 1969-70.    

A magnetic resonance imaging (MRI) of the back of May 2002, 
revealed a diagnosis of degenerative disc disease at L5-S1 with 
possible epidural fibrosis at L5-S1 and small disc protrusion at 
L5-S1.  

The veteran testified at a hearing before the undersigned in 
August 2002.  The veteran, under oath, described one of his 
service injuries as a time when he participated in an operation 
in the mountains while it was raining.  In climbing the mountain, 
the veteran stated that he grabbed some vegetation that broke, 
and he fell about 20 feet while he wore extra gear.  He reported 
that he landed on his feet, and he painfully continued to climb 
the mountain.  Hearing transcript (T.), 3.  He also testified 
that he had not reported back problems during that time because 
he was a Marine, and Marines typically do not complain.  T. 4.  
The veteran's representative pointed out that there is a 
consistent report by the veteran of this fall in the record that 
is unassociated with the back claim.  T. 6.       

X-rays of January 2003 showed moderate to severe degenerative 
disc and facet joint disorder at L5-S1 with disc bulge.  

The veteran was provided a VA examination in March 2003.  In 
a VA opinion of March 2003, the VA examiner opined that "it 
is not at all likely that the current low back disability 
that [the veteran] has is related to the service connection.  
I say this because he said it really did not get bad until 
1989, this is almost 20 years after the alleged, undocumented 
injury in Vietnam."  

A statement dated in January 2004 from a retired Colonel 
states that the veteran was under his command while they were 
conducting combat operations against North Vietnam forces 
operating in the mountains of Vietnam in late 1969/early 
1970.  He noted that the mission was that of continuously 
sweeping and destroying the enemy; all movement was on foot, 
constrained to steep, narrow trails in the foothills and 
mountains.  He indicated that he did not recall any direct, 
personal contact with the veteran during the period 
recounted, but he certainly had first hand knowledge of the 
period of time/circumstances that they encountered, including 
a similar-type fall as described by the veteran.   

A VHA expert reviewed the veteran's claims files in June 
2005, and the various risk factors for degenerative disc 
disease (DDD) were specifically identified as to the veteran.  
The expert's conclusion was that it was as likely as not that 
the veteran's fall during service was etiologically related 
to his DDD of the lumbosacral spine.  

III. Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned. 38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

IV. Analysis

The veteran is a Vietnam Era veteran who served on active 
duty from October 1968 to August 1970.  While in service, the 
veteran participated in missions in the mountainous regions 
of Vietnam during times of heavy rain.  The veteran has 
alleged that his current low back disability is due to a fall 
incurred during one of the missions in 1969 where he lost his 
footing and fell about 20 or more feet down the side of a 
mountain landing on his feet.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  In this case, 
the veteran's combat experiences have been recognized by the 
grant of service connection for PTSD.  During his current 
claim and in conjunction with his claim for service 
connection for PTSD, the veteran articulated the 
circumstances of the fall during service that he alleges has 
led to ongoing back problems.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (the veteran is competent to testify as 
to his in-service experiences and symptoms).

In corroboration with the veteran's contentions, he also 
provided supporting evidence to buttress his claim.  For 
example, he submitted statements of his commanding officer 
and a wartime associate.  These statements supplement the 
veteran's description of the place, type and circumstances of 
his service that precipitated the fall.  Additionally, the 
documentation from the Marine Corps Historical Center, which 
was originally sought to verify the veteran's stressors, also 
was consistent with the veteran's and the aforementioned lay 
statements.  Consequently, although there is no specific 
documentation of the veteran's claimed fall, of record are 
consistent statements from the veteran's commander, a 
corpsman, and a unit chronology which corroborate the 
veteran's account of the conditions and circumstances under 
which they carried out the missions and which recount 
incidents of falls due to terrain and weather conditions.  
Therefore, the Board accepts as true the veteran's account of 
his fall during service.  

For a grant of service connection, competent evidence of a 
current disability, and of a link between the current 
disability and service is required.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. 
App. 498, 507-13 (1995).  The Board finds the opinion of the 
VHA examiner to be the most probative and of highest weight.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The VHA expert had the 
veteran's claims files available for review and recognized 
that the veteran's account of his fall was credible.  The 
Board notes that the VA examiner in 2003 that did not find a 
link between current back disability and service based her 
conclusion partly on the fact that she did not accept the 
veteran's account of the occurrence of an in-service injury.  
Given that the VHA examiner determined that the veteran's 
current back disability, identified as DDD of the lumbosacral 
spine, is as likely as not related to the fall in service, 
service connection is in order.  38 C.F.R. § 3.102 (2004).   




ORDER

Service connection for a low back disability, identified as 
DDD, is granted.  



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 
 
 
 


